OPINION McKEIG, Justice. Appellant Thomas Michael Luby was convicted of first-degree premeditated murder, Minn. Stat. § 609.185(a)(Z) (2016), and second-degree intentional murder, Minn. Stat. § 609.19, subd. 1(1)'(2016), in connection with the stabbing death of his girlfriend, K.A. Luby appeals, arguing that he is entitled to a new trial because his defense counsel provided ineffective assistance by'conceding the only disputed elements of the charged offenses—premeditation and intent—without his consent. We reverse both of Luby’s convictions and remand this case to the district court for a new trial. " ’ ’ - FACTS Thomas Luby was charged with second* degree- intentional murder in ■ connection with the -stabbing • death of his girlfriend K.A. See Minn. Stat. § 609.19, subd.. 1(1) (requiring an intentional killing). A grand jury subsequently indicted Luby for first-degree premeditated murder. See Minn. Stat. § 609.185(a)(£) (requiring a premeditated and intentional killing). At trial, Luby admitted to stabbing K.A, to death with a knife while intoxicated. According to Luby, he and K.A. both suffered from alcoholism. On August 6, 2015, they had been drinking for 8 days straight. That evening, they drank nearly all of a 1.75-liter bottle of vodka without eating. Luby claimed that he consumed the majority of the bottle—approximately 40 ounces—but that K.A. was more intoxicated than he was because “she couldn’t-drink very-much without losing control” due to gastric bypass surgery. Luby took the vodka away from K.A., but she kept begging him for more alcohol. Luby claimed that he went in and out of consciousness during the remainder of the evening, and that he had an incomplete memory of what happened. At some point, he awoke to K.A. holding a butcher knife to his throat. Luby took the knife from K.A. and cut her stomach. Later that night, Luby again awoke to K.A. holding the knife to his throat. He disarmed her and eventually stabbed her with the knife, which caused her death.1  After some time, Luby called 911 and reported to police that he had killed K.A. Police found empty vodka bottles throughout the apartment and smelled alcohol on Luby. Officers did not test Luby’s blood-alcohol-content level, but determined that K.A.’s blood had an alcohol-content level of .45. Luby’s strategy at trial was to concede that he had caused K.A.’s death, but to argue that his intoxication prevented him from forming the intent to kill her. In his opening statement, defense counsel told the jury that “we really don’t have much dispute as to what the evidence will show.” But he asked the jury to “consider the most serious of the elements” of the charged offenses, and to specifically focus on the. word “intent,” which he said “is what really will be in dispute here.” Luby testified at trial that he “never had an intent to kill” K.A. Prior to closing arguments, the district court instructed the jury on premeditation, stating that “some amount of time must pass between the formation of the intent and the carrying out of the act,” and that “an unconsidered or rash impulse, even though it includes an intent to kill, is not premeditated.”  During closing arguments, the State focused on establishing both intent and premeditation, arguing that Luby was not too intoxicated to form the intent to kill and that the nature of the killing established premeditation. Defense counsel reminded the jury that “the State must prove each and every element,” but again directed the jury to focus on “the most important element in this case ... the intent element.” As he described the elements of first-degree murder, counsel made the statement at issue in this appeal: First degree murder requires premeditation and the intent to kill. The instruction will be given to you in writing so you can go over it. We’re not really disputing the premeditation part. I would submit to you that intent element is the one that’s in question here. For the second degree, same as first degree, but without premeditation. (Emphasis added.) Counsel did not mention premeditation again, but reiterated that “what we are attempting to negate, is the intent required, and intoxication is only a defense to intent.”2  The State requested rebuttal, during which it told the jury several times that defense counsel had conceded the element of premeditation. The State started its rebuttal by stating, “[Defense counsel] told you that premeditation is not an issue. They’re conceding premeditation.” Defense counsel objected without stating the basis for his objection. The district court responded by directing the jurors to “rely on their recollection of the arguments and the facts in the case.” The State then continued to argue that premeditation had been conceded, and neither defense counsel nor Luby made any further objections. After approximately 9 hours of deliberating, the jury returned a verdict of guilty on Luby’s second-degree intentional murder charge. After two additional hours, the jury returned a verdict of guilty on the first-degree premeditated murder charge. Luby was convicted of both charges, and sentenced to life imprisonment without the possibility of release. ANALYSIS  On appeal, Luby argues that he is entitled to a new trial because his defense counsel provided ineffective assistance by conceding guilt without his consent. To succeed on an ineffective assistance of counsel claim, a defendant must show that (1) “his attorney’s performance fell below an objective standard of reasonableness,” and (2) “a reasonable probability exists that the outcome would have been different, but for counsel’s errors.” Gail v. State, 732 N.W.2d 243, 248 (Minn. 2007); see also Strickland v. Washington, 466 U.S. 668, 687-88, 692, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). When defense counsel concedes the defendant’s guilt without consent, “counsel’s performance is deficient and prejudice is presumed.” State v. Prtine, 784 N.W.2d 303, 317-18 (Minn. 2010). We have explained that “[t]he decision to admit guilt is the defendant’s decision to make.” Dukes v. State, 621 N.W.2d 246, 254 (Minn. 2001), modified on other grounds by Ferguson v. State, 645 N.W.2d 437 (Minn. 2002). Thus, “[i]f that decision is taken from the defendant, the defendant is entitled to a new trial, regardless of whether he would have been convicted without the admission.” Prtine, 784 N.W.2d at 318.  We apply a two-step analysis to ineffective-assistance claims involving an alleged unauthorized concession of guilt. First, we review the record de novo to determine whether defense counsel made a concession of guilt. Id. If so, the defendant is entitled to a new trial unless he “acquiesced in that concession.” Id. I.  We must first determine whether defense counsel made a concession of guilt. A concession may be express or implied. See State v. Provost, 490 N.W.2d 93, 97 (Minn. 1992) (recognizing an express concession); State v. Wiplinger, 343 N.W.2d 858, 861 (Minn. 1984) (recognizing an implied concession). Here, Luby argues that defense counsel expressly conceded his guilt when, during his closing argument, he told the jury that he was “not really disputing the premeditation part” of first-degree murder, but that the “intent element [was] the one” in question.3 Luby argues that this statement expressly conceded premeditation, which necessarily conceded intent. We agree.  Defense counsel’s statement expressly conceded the premeditation element. And, as the district court instructed the jury here, “[p]remeditation, by definition, requires some amount of time to pass between formation of the intent and the carrying out of the act.” State v. Moore, 481 N.W.2d 355, 360 (Minn. 1992) (emphasis added); see also State v. Goodloe, 718 N.W.2d 413, 419 (Minn. 2006) (explaining that premeditation requires the State to “prove that before the commission of the act- but after the defendant formed the intent to kill some appreciable time passed during which the defendant considered, planned, or prepared to commit the act” (emphasis added)). Thus, because the formation of an intent to kill is a prerequisite to premeditation, conceding premeditation also necessarily conceded intent.4 See State v. Anderson, 789 N.W.2d 227, 240-41 (Minn. 2010) (holding that a jury instruction “sufficiently indicated] to the jury that [the defendant] must have formed an intent to kill ... and then premeditated.”). The State claims that a reasonable person would not consider defense counsel’s one statement during closing arguments to be a concession on premeditation or intent when counsel consistently argued that Luby was too intoxicated to form the required mental state. But this argument is controverted by the exchange among defense counsel, the State, and the district court that followed defense counsel’s closing argument. In its rebuttal closing, the State amplified the concession by immediately telling the jury that the defense had conceded premeditation.. When defense counsel made an unspecified objection to this statement, the district court did not seek clarification, but simply instructed the jury to “rely on their recollection of the arguments and the facts in the case.” And when the State repeated its claim that the defense had conceded premeditation, defense counsel did not object further or request surrebuttal to address the issue. See Torres v. State, 688 N.W.2d 569, 574 (Minn. 2004) (holding‘that defense counsel’s closing statement was not a concession when counsel requested surrebuttal to clarify that no concession occurred). The State further contends that the jury’s lengthy deliberations show that it did not consider any element conceded. But it is well established that we “will make no inquiry into the nature or extent of [jury] deliberations.” In re Hurlbut’s Estate, 126 Minn. 180, 148 N.W. 51, 52 (1914). Further, we need not conclude that defense counsel’s concession actually prejudiced the jury’s decision; rather, if there was an unauthorized concession, prejudice is presumed and Luby is entitled to a new trial “regardless of whether he would have been convicted without the admission.” Prtine, 784 N.W.2d at 318. Accordingly, we hold that Luby’s counsel, conceded his guilt, II.  Because Luby’s counsel conceded guilt, Luby is entitled to a new trial unless he consented to the concession. Id. When, as here, there is no evidence of express consent, we “look at the entire record to determine if the defendant acquiesced in his counsel’s strategy.” Id. Acquiescence may be implied in certain circumstances, such as (1) when defense' counsel uses the concession strategy throughout trial without objection from the defendant, or (2) when the concession was an “understandable” strategy and the defendant was present, understood a concession was being made, but failed to object. State v. Jorgensen, 660 N.W.2d 127, 132-33 (Minn. 2003). “When the record is unclear as to whether the defendant acquiesced in his counsel’s concession,” we have remanded the issue for an evidentia-ry hearing. Prtine, 784 N.W.2d at 318. Luby argues that the record clearly establishes that he did not acquiesce in defense counsel’s concession because counsel did not concede Luby’s guilt until closing arguments, and conceding guilt was not an understandable strategy in this case. The State agrees that the record is devoid of evidence of Luby’s consent or acquiescence, but requests that we remand this issue for an evidentiary hearing. We agree with Luby that the record clearly establishes that he did not acquiesce in defense counsel’s concession. First, defense counsel did not concede the element of premeditation until closing arguments, as Luby observes, after defense counsel had. been consistently silent on this element,, making it difficult to conclude that Luby somehow acquiesced in a strategy that manifested itself only at the .end.of trial. See Torres, 688 N.W.2d at 573 (stating that “silence, on .^particular element of a; crime is not the same .as a concession”). Second, because, intent is a prerequisite to premeditation, Moore, 481 N.W.2d at 360, counsel’s concession was inconsistent with the trial strategy of arguing that Luby was unable to. form the requisite intent to kill due to voluntary intoxication.. Indeed, coun§el’s concession was not an understandable trial strategy .because ..it admitted Luby’s guilt to the only disputed elements of both of the charged offenses, the greater of which carried a mandatory life sentence. Accordingly, we conclude that Luby did not acquiesce in .his counsel’s concession. Luby’s defense counsel provided ineffective assistance when - he conceded Luby’s guilt to- first-degree premeditated and second-degree intentional murder without his consent. We therefore reverse Luby’s convictions and remand for a new trial. CONCLUSION For the foregoing reasons, we reverse the appellant’s convictions and remand to the district court for a new trial on both charges.5  Reversed and remanded. Dissenting, Chutich, J., Gildea, C.J.-  . K.A.’s body was discovered with approximately 70 stab wounds and some bruising. Luby’s statements during police interviews and at trial differed as to whether he remembered stabbing K.A. once in the mouth or neck area, or just assumed that he had stabbed her after he found her dead on the floor. Luby claimed during a police interview that the bruising had occurred because K.A. fell and hit her head while intoxicated.   . A factfinder may consider intoxication "in determining whether [the defendant] acted with intent and premeditation.” State v. Wahlberg, 296 N.W.2d 408, 416 (Minn. 1980) (emphasis added). Voluntary intoxication is thus a defense to premeditation, contrary to defense counsel’s assertion that it is only a defense to intent. Not only did defense counsel misstate the law, but he also waived Luby's voluntary intoxication defense with respect to the premeditation element.   . Defense counsel had already conceded causation and Luby’s identity as the killer, so premeditation and intent were the only elements of the crime left in dispute for closing arguments.   ; The dissent argues that defense counsel’s concession on premeditation did not concede intent because counsel’s closing statement distinguished between the two elements, and intent was consistently disputed throughout trial. We recognize that intent is a separate element from premeditation; however, the element of premeditation presupposes the existence of intent, as discussed above. It is possible to have an intent to kill without premeditating the' killing, but not vice versa. The dissent attempts to find refuge in repeated arguments by defense counsel about the absence of intent, But this is exactly why the concession was so damaging to the defense strategy. The jury was repeatedly reminded that there was no dispute on the element of premeditation, and consequently, of intent as well. Indeed, the court instructed the jury regarding the inseparable connection between premeditation and intent, explicitly contradicting defense counsel’s strategy of distinguishing the two elements. Defense counsel’s express concession of premeditation also impliedly conceded intent. Moreover, Wahlberg highlights the link -between intent, premeditation, and the defense of intoxication. See 296 N.W.2d at 416. Indeed, no law supports the proposition that a defendant could be too intoxicated to form an intent to kill, but lucid enough to premeditate a murder. By claiming that Luby’s intoxication was only relevant to his intent, yet Conceding premeditation, defense counsel also effectively conceded Luby’s sole defense.   . Luby also appeared to raise a claim that defense counsel’s concession deprived him of his right to a jury trial on every element of the charged offenses. See State v. Kuhlmann, 806 N.W.2d 844, 848 (Minn. 2011). Because we hold that .Luby is entitled to a new trial due to ineffective assistance of counsel, we need not address this alternative argument.